Exhibit 99.2 November 8, 2 HUNGARIAN TELEPHONE AND CABLE CORP. Section 1 and Section 3 of Article V of the Bylaws shall be deleted and shall be replaced with the following: 1. Certificates; Uncertificated Shares (a)There shall be issued to each holder of fully paid shares of the capital stock of the Corporation a certificate or certificates for such shares; provided that the Board of Directors may provide by resolution or resolutions that some or all of any or all classes or series of its stock shall be uncertificated shares. (b)Where shares of capital stock of the Corporation are represented by certificates, the certificates representing such shares shall be in such form as shall be approved by the Board and shall be numbered and registered in the order issued.
